                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TATYANA EVGENIEVNA DREVALEVA,

                                                                         11                  Plaintiff,                                     No. C 18-03748 WHA
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                         13   UNITED STATES DEPARTMENT OF                                   ORDER RE MOTIONS TO
                                                                              VETERANS AFFAIRS, and ROBERT                                  STAY, CERTIFY, SEVER,
                                                                         14   WILKIE, Secretary, United States                              RECONSIDER, AND FOR
                                                                              Department of Veterans Affairs,                               LEAVE TO AMEND
                                                                         15                  Defendants.
                                                                         16                                                  /

                                                                         17                                           INTRODUCTION
                                                                         18          In this employment discrimination action, pro se plaintiff moves (1) for leave to amend
                                                                         19   her complaint; (2) to stay three claims for relief; (3) for reconsideration of her motion for
                                                                         20   preliminary injunction; (4) to sever one of her claims; and (5) to certify this action to our court
                                                                         21   of appeals or to appoint a master. For the reasons stated herein, the motions for leave to amend
                                                                         22   the complaint and for reconsideration are DENIED. The motions to stay, sever, and certify or
                                                                         23   appoint a master are DENIED AS MOOT.
                                                                         24                                             STATEMENT
                                                                         25          The alleged facts giving rise to the instant action, which remain unchanged in the
                                                                         26   proposed amended complaint, are detailed in a prior order (Dkt. No. 69 at 1–3). Briefly, in
                                                                         27   April 2017, defendants United States Department of Veterans Affairs and Robert Wilkie,
                                                                         28   Secretary of United States Department of Veterans Affairs, hired pro se plaintiff Tatyana E.
                                                                          1   Drevaleva as a medical instrument technician at the Raymond G. Murphy Veterans Affairs
                                                                          2   Medical Center in Albuquerque (Dkt. No. 86-2 ¶ 2).
                                                                          3          In May 2017, plaintiff spoke with her supervisor about requesting leave without pay
                                                                          4   to travel to Russia to undergo in vitro fertilization. Plaintiff informed her supervisor that as a
                                                                          5   citizen of Russia, she was entitled a free IVF attempt. She detailed the history of her attempts
                                                                          6   to conceive a child, explaining that she had been married twice, had sexual relationships with
                                                                          7   men, and underwent approximately eight intrauterine inseminations at Kaiser Permanente, to no
                                                                          8   avail. Plaintiff also disclosed that she had a frozen embryo in Russia, a result of three IVF
                                                                          9   attempts that spanned from January 2014–July 2016. Her plan was to travel to Russia, undergo
                                                                         10   a fourth IVF attempt, freeze the embryo if the IVF attempt was successful, and return to work in
                                                                         11   order to earn money to hire a surrogate mother in Russia. Plaintiff’s supervisor informed her
United States District Court
                               For the Northern District of California




                                                                         12   that she did not meet the minimum duration of employment (twelve months) required for
                                                                         13   FMLA, but described the procedure for requesting unpaid leave outside of FMLA (id. ¶¶ 5–6,
                                                                         14   8–11; Dkt. No. 86-18 at 110).
                                                                         15          On May 17, 2017, plaintiff approached her assistant supervisor with the same request.
                                                                         16   Plaintiff’s assistant supervisor advised plaintiff of the proper procedure for requesting unpaid
                                                                         17   leave but allegedly said “If you need to go — go!” Allegedly believing she had verbal
                                                                         18   permission, plaintiff filled out the form without any medical documentation, slipped it under her
                                                                         19   assistant supervisor’s door, and left for Russia the following evening. While in Russia, plaintiff
                                                                         20   emailed her supervisors several times without response. On July 3, 2017, plaintiff received
                                                                         21   an email from her supervisor indicating that plaintiff had been terminated on June 30, 2017.
                                                                         22   The termination letter was also mailed to plaintiff’s home address in New Mexico. Plaintiff
                                                                         23   was not able to complete a successful IVF attempt and she returned to the United States in
                                                                         24   August 2017. During a mediation session with her supervisor in September 2017, plaintiff
                                                                         25   learned that her request for unpaid leave had been denied and her termination had been a result
                                                                         26   of taking leave without permission (Dkt. Nos. 86-2 ¶¶ 13–14, 17–18, 20–21, 26–28; 86-7 at 4).
                                                                         27   Following unsuccessful mediation through the Office of Resolution, plaintiff commenced this
                                                                         28   action (Dkt. No. 86, Exhs. 8 at 8; 14–15; 19).


                                                                                                                               2
                                                                          1          On June 25, 2018, plaintiff filed a complaint that advanced three sets of claims:
                                                                          2   (1) discrimination claims; (2) tort claims; and (3) constitutional claims. Her discrimination
                                                                          3   claims included: (a) gender and pregnancy discrimination under Title VII of the Civil Rights
                                                                          4   Act; (b) disability discrimination and failure to accommodate under the Rehabilitation Act
                                                                          5   of 1973; and (c) age discrimination under the Age Discrimination in Employment Act.
                                                                          6   Plaintiff also moved for preliminary injunction, seeking an order reinstating her to her previous
                                                                          7   position or “a similar full time job with benefits” (Dkt. No. 39 at 4).
                                                                          8          On December 3, 2018, an order was issued which, inter alia, dismissed the entire suit
                                                                          9   and denied plaintiff’s motion for a preliminary injunction. Plaintiff’s tort and constitutional
                                                                         10   claims were dismissed with prejudice because Title VII provided the exclusive remedy for
                                                                         11   these claims (Dkt. No. 69 at 7–8). The order detailed the legal standards for each of plaintiff’s
United States District Court
                               For the Northern District of California




                                                                         12   discrimination claims and explained why plaintiff’s complaint insufficient. That order also
                                                                         13   provided plaintiff the opportunity to seek leave to file an amended complaint, which she did in a
                                                                         14   timely manner (id. at 4–6, 9).
                                                                         15          Throughout the course of these proceedings, plaintiff made five trips to our court of
                                                                         16   appeals (see Dkt. Nos. 58, 70, 72, 85, 105). Each of plaintiff’s appeals resulted in either a
                                                                         17   denial or dismissal (Dkt. Nos. 90, 114–115, 136). Plaintiff petitioned for a writ of certiorari
                                                                         18   before the United States Supreme Court twice (Dkt. Nos. 60, 132). Both petitions and
                                                                         19   plaintiff’s subsequent petition for rehearing were denied (Dkt. Nos. 133, 145, 152).
                                                                         20          A stay was instituted due to the federal government shutdown, pending restoration of
                                                                         21   funds to the Department of Justice (Dkt. No. 107). During this time, plaintiff filed an affidavit,
                                                                         22   pursuant to 28 U.S.C. § 144, claiming that the undersigned judge “ha[d] a bias and prejudice
                                                                         23   towards the Plaintiff and act[ed] in favor of the opposing Party” (Dkt. No. 102). After the stay
                                                                         24   was lifted, the undersigned judge declined to recuse himself, instead treating the affidavit as a
                                                                         25   motion to disqualify (Dkt. Nos. 117; 129 at 2). This action was stayed once more, pending
                                                                         26   resolution of the motion to disqualify (ibid.). The motion to disqualify was reassigned to
                                                                         27   Judge Yvonne Gonzales Rogers, who denied it on the ground that no reasonable question
                                                                         28   was raised as to the undersigned judge’s impartiality (Dkt. No. 138 at 10). In total, these stays


                                                                                                                               3
                                                                          1   spanned multiple months. Plaintiff then requested that the stay be maintained, pending the
                                                                          2   United States Supreme Court’s decision on one of plaintiff’s petitions for a writ of certiorari
                                                                          3   (Dkt. No. 139). Because of the slim likelihood that the petition would be granted, the stay was
                                                                          4   lifted (Dkt. No. 142). On April 15, 2019, the petition was denied (Dkt. No. 133).
                                                                          5          Now, plaintiff moves for the following: (1) leave to amend her complaint; (2) to stay
                                                                          6   the tort and constitutional claims; (3) for reconsideration of her motion for preliminary
                                                                          7   injunction; (4) to sever two of her discrimination claims; and (5) to certify the action to our
                                                                          8   court of appeals or to appoint a master. This order follows full briefing and oral argument.
                                                                          9                                              ANALYSIS
                                                                         10          1.      MOTION FOR LEAVE TO AMEND.
                                                                         11          Rule 15(a)(2) permits a party to amend its pleading with the court’s leave, advising that
United States District Court
                               For the Northern District of California




                                                                         12   “[t]he court should freely give leave when justice so requires.” In ruling on a motion for leave
                                                                         13   to amend, courts consider: (1) bad faith; (2) undue delay; (3) prejudice to the opposing party;
                                                                         14   (4) futility of amendment; and (5) whether plaintiff has previously amended his complaint.
                                                                         15   Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990). Futility alone can justify
                                                                         16   denying leave to amend. Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). The legal
                                                                         17   standard for assessing futility on this motion is identical to that of a motion to dismiss under
                                                                         18   Rule 12(b)(6). Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988), overruled on
                                                                         19   other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009).
                                                                         20          Pro se pleadings must be liberally construed. Balisteri v. Pacifica Police Dep’t,
                                                                         21   901 F.2d 696, 699 (9th Cir. 1990). “A pro se litigant must be given leave to amend his or her
                                                                         22   complaint unless it is absolutely clear that the deficiencies in the complaint could not be cured
                                                                         23   by amendment.” Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other
                                                                         24   grounds by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000)
                                                                         25   (en banc). A court, however, “is not required to accept legal conclusions cast in the form of
                                                                         26   factual allegations if those conclusions cannot reasonably be drawn from the facts alleged.”
                                                                         27   Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55 (9th Cir. 1994).
                                                                         28


                                                                                                                               4
                                                                          1                   A.      Discrimination Claims.
                                                                          2                           (1)     Gender and Pregnancy Discrimination.
                                                                          3           Title VII prohibits employers, including the Department of Veterans Affairs, from
                                                                          4   discriminating against individuals “with respect to . . . compensation, terms, conditions, or
                                                                          5   privileges of employment” on the basis of “race, color, religion, sex, or national origin.”
                                                                          6   42 U.S.C. § 2000e-2(a). The Pregnancy Discrimination Act of 1978 (“PDA”) amended the
                                                                          7   term “on the basis of sex” to encompass “pregnancy, childbirth, or related medical conditions.”
                                                                          8   42 U.S.C §2000e(k). At this stage in the proceedings, plaintiff need not establish a prima facie
                                                                          9   case. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 (2002). Plaintiff does, however, need
                                                                         10   to allege facts that, when taken as true, “state a claim to relief that is plausible on its face.”
                                                                         11   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) .
United States District Court
                               For the Northern District of California




                                                                         12           Though plaintiff need not allege specific facts to establish a prima facie case, this order
                                                                         13   uses the elements of a prima facie discrimination case as a guideline to assess the plausibility
                                                                         14   of plaintiff’s claims — namely, that: (1) plaintiff is a member of a protected class; (2) plaintiff
                                                                         15   performed his or her job satisfactorily; (3) plaintiff suffered an adverse employment action;
                                                                         16   and (4) plaintiff was treated less favorably than a similarly situated, non-protected employee.
                                                                         17   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). In response to plaintiff’s
                                                                         18   repeated attempts to undermine controlling law, this order notes that “[t]he facts . . . will vary in
                                                                         19   Title VII cases, and the specification . . . of the prima facie proof required . . . is not necessarily
                                                                         20   applicable in every respect to different factual situations.” Ibid. at n.13; see, e.g., Hawn v. Exec.
                                                                         21   Jet Mgmt., Inc., 615 F.3d 1151, 1156 (9th Cir. 2010).
                                                                         22           This order finds that the proposed amendment to plaintiff’s gender and pregnancy
                                                                         23   discrimination claims is futile because plaintiff fails to provide factual allegations that support
                                                                         24   a plausible inference that she was terminated on account of her sex and desire to get pregnant.
                                                                         25   She went absent without leave. That is why she was terminated. She failed to obtain
                                                                         26   permission to leave her job. The reason she wanted to go to Russia was not the cause of
                                                                         27   her termination. Rather, it was her failure to obtain approval. There is no law that allows
                                                                         28


                                                                                                                                 5
                                                                          1   employees to decide on their own when they can abandon their jobs in order to undergo
                                                                          2   discretionary medical procedures.
                                                                          3           Identical to plaintiff’s original complaint, the proposed amended complaint mentions
                                                                          4   two other female employees. The first was allegedly allowed to work once per month while
                                                                          5   pursuing her nursing degree. The other allegedly received phone calls from plaintiff’s
                                                                          6   supervisor, asking her to apply for a nursing job (id. ¶ 30). Still, these allegations do not
                                                                          7   describe the actual treatment of these women, nor do they establish that these women were
                                                                          8   similarly situated to plaintiff.
                                                                          9           Plaintiff’s amended complaint cites three decisions to support her pregnancy
                                                                         10   discrimination claim: (1) Hall v. Nalco Co., 534 F.3d 644 (7th Cir. 2008); (2) Erickson v.
                                                                         11   Board of Governors of State Colleges & Universities for Northeastern Illinois University,
United States District Court
                               For the Northern District of California




                                                                         12   911 F. Supp. 316 (N.D. Ill. 1995); and (3) Pacourek v. Inland Steel Co., 858 F. Supp. 1393
                                                                         13   (N.D. Ill. 1994) (Dkt. No. 86-2 ¶ 55). These decisions hold that, in the Seventh Circuit,
                                                                         14   infertility is covered under the PDA; thus, discrimination on this basis is a cognizable sex-
                                                                         15   discrimination claim. Hall, 534 F.3d at 645; Erickson, 911 F. Supp. at 319; Pacourek,
                                                                         16   858 F. Supp. at 1401. These decisions, however, are persuasive authority and are
                                                                         17   distinguishable from the instant action because the plaintiff-employees plausibly alleged
                                                                         18   that their terminations were a result of their fertility issues. In Hall, the plaintiff-employee
                                                                         19   alleged that after returning from approved leave to undergo IVF, she was terminated after the
                                                                         20   defendant-employer declared that it was “in her best interest due to [her] health condition.”
                                                                         21   534 F.3d at 646. In Erickson, the plaintiff-employee was terminated following the frequent
                                                                         22   but legitimate use of her sick leave in order to receive infertility treatments. 911 F. Supp. at
                                                                         23   318–19.
                                                                         24           In contrast, plaintiff left for Russia on very short notice without approved leave after
                                                                         25   failing to follow the proper procedure for requesting leave without pay. Plaintiff also did not
                                                                         26   request sick leave (Dkt. No. 86-2 ¶ 10). In Pacourek, the plaintiff-employee was allegedly
                                                                         27   “chided for her efforts to become pregnant,” and “a leave policy was disparately applied against
                                                                         28   her . . . because of her attempts to become pregnant.” 858 F. Supp. at 1402. Here, plaintiff


                                                                                                                                6
                                                                          1   does not plausibly allege that she received similarly disparate treatment. Rather, the plausible
                                                                          2   inference is that plaintiff’s termination was a result of an established, hospital-wide policy
                                                                          3   that precluded extended absences without leave (Dkt. No. 50-2, Exh. A), not as a result of her
                                                                          4   infertility. Accordingly, the motion for leave to amend the gender and pregnancy
                                                                          5   discrimination claims is DENIED.
                                                                          6                          (2)     Disability Discrimination and Failure to Accommodate.
                                                                          7          Plaintiff alleges defendants violated the Rehabilitation Act of 1973 by failing to
                                                                          8   accommodate her based on her disability (Dkt. No. 86-2 at 21). The Rehabilitation Act of 1973
                                                                          9   prohibits, in part, disability discrimination in programs run by federal agencies. This act applies
                                                                         10   the same “standards applied under [T]itle I of the Americans with Disabilities Act of 1990” to
                                                                         11   determine whether a violation occurred. 29 U.S.C. § 791(f). The ADA defines a disability as
United States District Court
                               For the Northern District of California




                                                                         12   “a physical or mental impairment that substantially limits one or more major life activities.”
                                                                         13   42 U.S.C. § 12102(1)(A).
                                                                         14          Plaintiff thus appears to allege that defendants violated the Rehabilitation Act of 1973
                                                                         15   when they failed to give plaintiff — a federal employee with an allegedly cognizable disability
                                                                         16   under the ADA — reasonable accommodation in the form of sick leave. Though the amended
                                                                         17   complaint does not state plaintiff’s disability, this order construes her inability to “give birth to
                                                                         18   children by a natural way” as the alleged disability (Dkt. No. 1 at 21). In support of the claim
                                                                         19   that infertility constitutes a disability under the ADA, plaintiff cites to Bragdon v. Abbot,
                                                                         20   524 U.S. 624, 628 (1998), which established that reproduction is a major life activity (Dkt.
                                                                         21   No. 86-2 ¶ 68). Bragdon, however, does not hold that the inability to reproduce is a per se
                                                                         22   disability under the ADA. See id. at 641–42. Our court of appeals has yet to address this issue.
                                                                         23           Regardless, plaintiff’s amended complaint fails to plausibly allege that she was denied
                                                                         24   reasonable accommodation. Plaintiff cites to the dissent and an amicus curiae brief in
                                                                         25   Gedulig v. Aiello, 417 U.S. 484, 500 (1974), superseded by 42 U.S.C. § 2000e(k) (1978),
                                                                         26   to suggest that defendants denied reasonable accommodation by depriving plaintiff of the use
                                                                         27   of her accumulated sick leave. Brief for the United States EEOC as Amicus Curiae, Gedulig v.
                                                                         28   Aiello, 417 U.S. 484 (1974) (No. 73-640), 1974 WL 185756 at *21 n.12. This argument is


                                                                                                                                7
                                                                          1    unavailing because a dissent and an amicus curiae brief are never binding authorities. In any
                                                                          2    event, plaintiff’s amended complaint concedes that she at no point requested sick leave. It is
                                                                          3    also unclear whether plaintiff, who worked at the hospital for about a month and a half prior
                                                                          4    to leaving for Russia, had accumulated enough sick leave to sustain her extended absence
                                                                          5    (Dkt. No. 86-2 ¶¶ 2, 5). When plaintiff spoke to her supervisor about her need to travel to
                                                                          6    Russia, plaintiff’s supervisor informed her that she could not pay plaintiff during this leave.
                                                                          7    Plaintiff responded that she “didn’t require . . . salary and benefits when [she] was in Russia”
                                                                          8    and clarified that she sought leave without pay (Dkt. No. 86-2 ¶ 10). While plaintiff does not
                                                                          9    allege facts in her amended complaint supporting why plaintiff’s supervisor could not provide
                                                                         10    paid leave, plaintiff’s own exhibits suggest that she had not accrued enough sick leave to even
                                                                         11    support such a request (see Dkt. Nos. 86-2 ¶10; 86-23). In addition, though plaintiff’s
United States District Court
                               For the Northern District of California




                                                                         12    supervisor acknowledged that plaintiff was not eligible for paid leave, plaintiff was apprised of
                                                                         13    the procedure for requesting unpaid leave on two separate occasions, which she failed to follow
                                                                         14    (Dkt. No. 86-18 at 116).*
                                                                         15             At bottom, plaintiff’s amended complaint fails to plausibly allege that she was denied
                                                                         16    reasonable accommodation. She concedes that she never requested paid leave, and does not
                                                                         17    sufficiently allege that she had enough sick leave to support her trip, nor that such a request was
                                                                         18    denied. Instead, plaintiff details two instances in which she was informed of the procedure for
                                                                         19    requesting leave without pay. Accordingly, the motion for leave to amend the disability
                                                                         20    discrimination and failure to accommodate claims is DENIED.
                                                                         21                               (3)      Age Discrimination.
                                                                         22             Plaintiff alleges that she was fired for being fifty years of age, supported by the
                                                                         23    allegation that the two employees who replaced her were thirty and thirty-five years old
                                                                         24    (Dkt. No. 86-2 at 20). The Age Discrimination in Employment Act of 1967 makes it unlawful
                                                                         25    for an employer to “fail or refuse to hire or discharge any individual or otherwise discriminate
                                                                         26    against any individual . . . because of such individual’s age.” 29 U.S.C. § 623(a)(1).
                                                                         27
                                                                                       * Insofar as plaintiff fails to plausibly allege that she was denied reasonable accommodation, this order
                                                                         28   need not and does not address whether plaintiff’s infertility is a cognizable disability under the ADA.


                                                                                                                                        8
                                                                          1          Plaintiff’s amended age discrimination claim is substantively identical to her original
                                                                          2   complaint (Dkt. Nos. 1 at 17–18; 86-2 ¶¶ 60–62). This age discrimination claim was
                                                                          3   previously dismissed pursuant to Rule 12(b)(6) for failing to plead facts which plausibly allege
                                                                          4   that plaintiff was performing her job satisfactorily or that the allegedly younger employees had
                                                                          5   equal or inferior qualities (Dkt. No. 69 at 6). To the extent that plaintiff’s age discrimination
                                                                          6   claim remains unchanged and did not survive a Rule 12(b)(6) dismissal, this order finds that
                                                                          7   amendment is futile. The motion for leave to amend the age discrimination claim is DENIED.
                                                                          8                  B.      Tort Claim (Intentional Infliction of Emotional Distress).
                                                                          9          Plaintiff’s tort claims (libel and IIED) were dismissed with prejudice in a prior order
                                                                         10   following a detailed explanation of why these claims failed (id. at 7–8). Plaintiff is barred from
                                                                         11   reintroducing this claim in her proposed amendment. Thus, the motion for leave to amend the
United States District Court
                               For the Northern District of California




                                                                         12   IIED claim is DENIED.
                                                                         13          2.      MOTION TO STAY.
                                                                         14          Plaintiff moves to stay her IIED, libel, and constitutional claims (Dkt. No. 96).
                                                                         15   This order notes that plaintiff’s tort and constitutional claims were dismissed with prejudice
                                                                         16   in a prior order (Dkt. No. 69 at 7–8). In other words, these claims are not currently in play, and
                                                                         17   plaintiff is precluded from reasserting these claims. Furthermore, plaintiff’s reply specifically
                                                                         18   requested that the court “dismiss [her] Libel and Constitutional claims,” despite the fact that
                                                                         19   they were already dismissed with prejudice (Dkt. No. 69 at 7–8; 120 at 5). For the foregoing
                                                                         20   reasons, the motion to stay the tort and constitutional claims is DENIED AS MOOT.
                                                                         21          3.      MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION.
                                                                         22          Plaintiff moves for leave to file a motion for reconsideration of a prior order, issued on
                                                                         23   January 3, 2019, which denied a preliminary injunction pending appeal (Dkt. No. 99). The crux
                                                                         24   of this motion is plaintiff’s belief that her motion for preliminary injunction was not read before
                                                                         25   preliminary injunction was denied. In support of this allegation, plaintiff alleges that the prior
                                                                         26   order “didn’t address the arguments [plaintiff] raised in [her] Motion for Injunction Pending
                                                                         27   Appeal” (id. at 7).
                                                                         28


                                                                                                                               9
                                                                          1           Plaintiff bases her motion on Civil Local Rule 7-9(b)(3), which requires a motion for
                                                                          2   eave to file a motion for reconsideration to show “[a] manifest failure by the Court to consider
                                                                          3   material facts or dispositive legal arguments which were presented to the Court before such
                                                                          4   interlocutory order.” Each of plaintiff’s briefs, motions, and other filings are read and carefully
                                                                          5   considered before a determination is made. Though plaintiff introduced new arguments
                                                                          6   alleging procedural issues with respect to her termination, these arguments were unavailing and
                                                                          7   did not merit granting a preliminary injunction (see Dkt. Nos. 69 at 9; 98 at 4). Our court of
                                                                          8   appeals agrees, as evidenced by the denial of plaintiff’s appeals on this issue (Dkt. Nos. 90,
                                                                          9   131). Accordingly, the motion for leave to file a motion for reconsideration is DENIED.
                                                                         10           4.      MOTION TO SEVER.
                                                                         11           Plaintiff also moved to sever her pregnancy discrimination claim because she is
United States District Court
                               For the Northern District of California




                                                                         12   unsure whether Defendant Wilkie is a proper defendant in this claim (Dkt. No. 124 at 2).
                                                                         13   The pregnancy discrimination claim, however, was dismissed in the December 3 order and this
                                                                         14   order denies leave to amend. There is no existing claim to sever. Thus, the motion to sever the
                                                                         15   pregnancy claim is DENIED AS MOOT.
                                                                         16           5.      MOTION TO CERTIFY ACTION TO THE NINTH CIRCUIT
                                                                                              OR APPOINT A MASTER.
                                                                         17
                                                                                      Plaintiff moves to certify this action to our court of appeals or to appoint a master
                                                                         18
                                                                              pursuant to 42 U.S.C. § 2000e-5(f)(4)–(5), respectively. These motions are without merit for
                                                                         19
                                                                              two reasons. First, Section 2000e-5(f)(4) states that “it shall be the duty of the chief judge of
                                                                         20
                                                                              the district . . . to designate a judge in such district to hear and determine the case.” If no judge
                                                                         21
                                                                              in the district is available, the chief judge of the district “shall certify this fact to the chief judge
                                                                         22
                                                                              of the circuit . . . who shall then designate a district or circuit judge of the circuit to hear and
                                                                         23
                                                                              determine the case.” Ibid. From the beginning, plaintiff has been assigned district judges in a
                                                                         24
                                                                              timely manner. Plaintiff filed her original complaint on June 25, 2018 (Dkt. No 1). That same
                                                                         25
                                                                              day, the action was assigned to Magistrate Judge Susan van Keulen (Dkt. No. 2). Plaintiff then
                                                                         26
                                                                              moved to transfer this action from San Jose to San Francisco, which was granted. From there,
                                                                         27
                                                                              the action was immediately assigned to Magistrate Judge Lucy Koh (Dkt. No. 9). The action
                                                                         28
                                                                              was then reassigned to the undersigned judge (Dkt. No. 33). At no point has plaintiff’s action

                                                                                                                                 10
                                                                          1   been without a district judge “to hear and determine the case.” Second, Section 2000e-5(f)(5)
                                                                          2   states that if the designated judge “has not scheduled the case for trial within one hundred and
                                                                          3   twenty days after issue has been joined, that judge may appoint a master” (emphasis added).
                                                                          4   This order declines to appoint a master.
                                                                          5            Finally, this order notes that plaintiff seems to agree to move forward with the action
                                                                          6   before the undersigned judge (Dkt. No. 144 at 2). Accordingly, the motions to certify this
                                                                          7   action to our court of appeals or to appoint a master are DENIED AS MOOT.
                                                                          8                                              CONCLUSION
                                                                          9            This order recognizes that infertility has been recognized at least in the Seventh Circuit
                                                                         10   as a cognizable disability under the ADA. This order further assumes that plaintiff is infertile.
                                                                         11   Nevertheless, the alleged fact pattern in the instant case demonstrates that plaintiff was
United States District Court
                               For the Northern District of California




                                                                         12   terminated for legitimate reasons, namely her failure to follow proper procedures for requesting
                                                                         13   an absence from work and simply, skipping out on her responsibilities at work to go to Russia
                                                                         14   for an extended time. There is nothing that remotely suggests that the VA terminated plaintiff
                                                                         15   because of infertility. That she wanted to have infertility treatments in Russia did not give her
                                                                         16   any right to walk out on her job obligations without notice and without going through VA
                                                                         17   procedures for obtaining an extended leave. The Court has already given plaintiff one
                                                                         18   opportunity to try to cure the pleading deficiencies in the complaint. The fact pattern is as clear
                                                                         19   as it is going to get. It would simply be futile to permit leave to amend.
                                                                         20            For the reasons stated above, plaintiff’s motions for leave to amend and for leave to
                                                                         21   file a motion for reconsideration are DENIED. Plaintiff’s motions to stay, to sever, to certify
                                                                         22   the action to our court of appeals, and to appoint a master are DENIED AS MOOT. This case is
                                                                         23   now ready for our court of appeals. Plaintiff should be mindful of her obligation to file a timely
                                                                         24   notice of appeal if she wishes to appeal. She should not further litigate this action in district
                                                                         25   court.
                                                                         26
                                                                                       IT IS SO ORDERED.
                                                                         27
                                                                         28   Dated: July 11, 2019.                                 WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE

                                                                                                                               11
